El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
Este es un caso en que el apelante no hizo presión para que se celebrara la vista del mismo. Los hechos principales tuvieron lugar en octubre o noviembre de 1927. Se apeló de una orden de la Corte de Distrito de Humacao de fecha 15 de noviembre de 1927. Después de varias prórrogas y en espera de que se transigiera el caso, el juicio fue pospuesto después de haberse señalado para el 28 de diciembre de 1928. Finalmente oímos el caso en abril de 1929, pero el apelado no nos ha ayudado en la consideración de las importantes cuestiones que se han sometido.
*536La resolución apelada dice así:
“Vista la moción de aseguramiento presentada por la deman-dante en la que solicita que se prohíba a la demandada ceder, tras-pasar o ejecutar en forma alguna el crédito hipotecario otorgado entre las parte's por escritura No. 23 de fecha 11 de marzo de 1925 ante el notario de Fajardo don Ramón P. Rodríguez Alberty, y vistas las secciones 2, 3 y 4 de la Ley para asegurar la efectividad de sen-tencia, aprobada en 1 de marzo de 1902, la corte ordena a la de-mandada sus oficiales, agentes, empleados subalterno's y cuantas per-sonas actúen bajo su dirección, se abstengan de traspasar, ceder o ejecutar en forma alguna el mencionado crédito hipotecario consti-tuido 'según la dicha escritura No. 23 en cuanto a los dos plazos del capital correspondientes al 30 de junio de 1926 y 30 de junio de 1927, apercibidas dichas personas de ser castigadas por esta corte si desobedecieren la presente orden. La demandante deberá prestar una fianza por la 'suma de $2,000.00 antes de que proceda a entrar en vigor esta resolución.”
Nos parece bastante obvio que bajo la teoría de haber pagado todo lo que se adeudaba en un momento dado, un deudor hipotecario no tiene derecho a obtener una orden prohibiendo a su acreedor que ejecute, ceda o traspase la hipoteca. En el presente caso se adeudaban algunos plazos por concepto de principal e intereses, aunque de acuerdo con la demanda tales plazos no eran exigibles. En el momento en que escribimos esto estamos plenamente convencidos, bajo ios hechos de la demanda, de que la Corte de Distrito de Humacao no tenía poder o autoridad para impedir la cesión o traspaso del crédito hipotecario.
La controversia principal en este caso es si una corte puede, mediante una orden de embargo, prohibir al acreedor hipotecario que ejecute una hipoteca. La teoría de la de-manda es que el demandante había pagado o depositado en la corte todos los plazos vencidos por concepto de principal e intereses. Este pleito fué radicado anticipándose a un procedimiento de ejecución hipotecario. En el seno del tribunal han surgido algunas dudas Con respecto a si al enta-blarse un procedimiento ejecutivo hipotecario, un deudor no *537puede tener otros derechos inmediatos que los especificados en el Reglamento para lá ejecución de la Ley Hipotecaria, pero no es necesario que dilucidemos las dudas en esta opinión.
Para nosotros es enteramente claro que un deudor hipo-tecario no puede acudir a una corte y obtener una orden o un embargo para impedir que su acreedor ejecute la hipoteca o transfiera el crédito, según se trató de hacer en este casó. En ninguna parte de la ley hallamos justificación alguna para la teoría de que un deudor hipotecario, al alegar el pago de la cantidad adeudada en el momento, pueda impedir que una persona que reclama un derecho ventile ante una corte el hecho de tal pago o la ejecución de una hipoteca si los tér-minos del contrato no han sido cumplidos.

La resolución apelada debe ser anulada y devolverse él caso pcara ulteriores procedimientos no inconsistentes con esta opinión.

Los Jueces Presidente Señor del Toro y Asociado Señor Hutchison, disintieron.